Title: 31st.
From: Adams, John Quincy
To: 


       Charles went to Boston in the morning. I began upon Trigonometry in my mathematical manuscript. We had a Class meeting immediately after Prayers. The Committee of the Class that was appointed to inform the President of the choice, for an Orator &c. reported, that the President had not given his consent to have the Oration in English, because he thought it would show a neglect of classical Learning. I motioned that the Vote, for having it in English should be reconsider’d, but there was a considerable majority against it. It was then voted that the President should be informed that the Class had determined to have an English Oration, or none at all. The former Comittee all declined going again. Johnstone, Fiske, and Welch, were chosen, but declined. It was much like AEsop fable of the mice, who determined to have a bell tied round the Cat’s neck: they were all desirous that it should be done; but no one was willing to undertake the Performance of it. The meeting was finally adjourned till monday next.
      